Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 15-34 recite the limitations of first, second, third and fourth exit points. However, there is no support for these exit points in the specification.
Allowable Subject Matter
Claims 15-34 are allowed.
The following is an examiner’s statement of reasons for allowance: There any many similarities and dissimilarities between applicant’s invention and the invention of Perdelwitz, Jr. et al. However, Perdelwitz, Jr. et al. fail to disclose a first waist strap guide arranged such that when the insert is secured to the child safety seat the insert is configured to redirect the first waist strap from the first exit point, towards the second exit point while behind a backrest section of the insert and between the child safety seat and the insert, and through the first waist strap guide of the insert at a third exit point, wherein the first waist strap guide is configured such that when the first waist strap is positioned through the first waist strap guide at the third exit point, the first waist strap guide maintains a portion of the first waist strap at the third exit point; and a second waist strap guide arranged such that when the insert is secured to the child safety seat the insert is configured to redirect the second waist strap from the second exit point, towards the first exit point while behind a backrest section of the insert and between the child safety seat and the insert, and through the second waist strap guide of the insert at a fourth exit point, wherein the second waist strap guide is configured such that when the second waist strap is positioned through the second waist strap guide at the fourth exit point, the second waist strap guide maintains a portion of the second waist strap at the fourth exit point, wherein the third exit point and the fourth exit point are a second distance apart, the first distance being greater than the second distance. No other prior art references in the record whether taken alone or in combination can solve these dissimilarities. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/               Primary Examiner, Art Unit 3636